DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/25/21 have been fully considered but they are not persuasive. 
Applicant argues that the Kesten reference does not teach the newly cited claim limitation “the frame is horseshoe shaped”.
Examiner would like to point out that a new reference Salazar fig. 7-14 element 504 is a horseshoe shaped frame.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2018/0310886 to Salazar et al.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claim 1, Salazar teaches a location pad, comprising: multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-
Regarding Claim 7, Salazar teaches method for producing a location pad, the method comprising: providing multiple field-generators, which generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of-interest (fig. 7-14 teaches multiple elements 506 which are magnetic field generators); fixing the multiple field-generators on a frame, at respective positions surrounding the region-of-interest, where in the frame is horseshoe shaped(fig. 7-14 element 504 is a horseshoe shaped frame on which multiple generators [element 506 are attached]); and positioning the frame above the patient body using a mounting fixture, wherein the mounting fixture comprises a mounting pole, which is configured to position the frame above the patient body and thereby support the frame above the patient body without being supported by the patient body  (fig. 10 teaches plurality of mounting fixtures attached to frame 504 to attach it above the patient body, the frame is attached to a mounting pole element 540).
Regarding Claim 13, Salazar teaches that the frame comprises: (a) a first surface facing upwardly; (b) a second surface facing downwardly; (c) a third surface facing radially inwardly; and (d) a fourth surface facing radially outwardly, Serial No. 15/855,265 wherein each field-generator of the multiple field-generators is positioned on at least one of the first or second surfaces (figs. 7-14 element 504 teaches a 3 dimensional frame with 4 sides, facing up, down, inward and outward, with multiple field-generators element 506).  
Regarding Claim 14, Salazar teaches that the frame comprises:(a) a first portion, wherein the first portion is horseshoe-shaped; and (b) a second portion overlying the first portion, wherein the second portion is horseshoe-shaped, wherein each field-generator of the multiple field-generators is captured between the first and second portions of the frame  (figs. 7-14 element 504 teaches a 3 dimensional frame with the top portion overlaying the bottom portion, with multiple field-generators element 506).  
Regarding Claim 15, Salazar teaches that the frame defines a plane, wherein each field-generator of the multiple field-generators is oriented to be parallel with the plane (figs. 7-14 element 504 teaches a 3 dimensional frame with multiple field-generators element 506 oriented in parallel; furthermore “the plane” has not been defined by the claims).  
Regarding Claim 16, Salazar teaches that the mounting pole comprises non-metallic material (para 0065 teaches the material is rigid plastic).  
Regarding Claim 17, Salazar teaches positioning the patient body on a chair, wherein the chair includes at least one metallic part, wherein the act of positioning the frame includes positioning the frame at a distance greater than 5 cm from each metallic 
Regarding Claim 18, Salazar teaches a system comprising:(a) a chair for supporting a patient (figs. 7-10 teaches a chair for supporting a patient); and (b) a location pad, comprising: (i) multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of- interest (figs. 7-14 element 506 is field generators), (ii) a frame, which is configured to fix the multiple field-generators at respective positions surrounding the region-of-interest (figs. 7-14 element 504 teaches a frame to attach the multiple field generators), and -4- Serial No. 15/855,265 (iii) a mounting fixture, wherein the mounting fixture is configured to mount to the chair and to position the frame spaced apart from the chair such that, during a procedure, the region-of-interest is interposed between the location pad and the chair (fig. 10 teaches plurality of mounting fixtures attached to frame 504 to attach it above the patient body, the frame is attached to a mounting pole element 540).  
Regarding Claim 20, Salazar teaches that the chair includes a headrest, wherein the mounting fixture is secured to the headrest (figs. 7-10 teaches element 504 connected to the headrest of the chair 400).  
Regarding Claim 21, Salazar teaches that the mounting fixture is configured to position the frame spaced above a patient head resting on the headrest (figs. 7-10 teaches element 504 [frame] positioned above the head of the subject).  
Regarding Claim 22, Salazar teaches that the chair includes at least one metallic part, wherein the frame is positioned at a distance greater than 5 cm from each metallic part of the at least one metallic part (para 0065 teaches the material is rigid metal and para 0109 teaches positioning the frame away 15-20cm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, 8, 9, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2018/0310886 to Salazar et al. in view of U. S. Publication No. 2004/0147839 to Barrera et al.
Regarding claims 3, 8, 9, and 19, Salazar teaches all of the above claimed limitations but does not expressly teach that one or more led diodes are mounted on the frame. 
Barrera teaches one or more led diodes are mounted on the frame (fig. 4 element 144 teaches led diodes attached to the frame).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Kesten with one or more led diodes that are mounted on the frame, as taught by Barrera, since such a setup would result in easy tracking of the instrument, since the led didoes act as markers and illuminate the surrounding region.

Claim 4, 5, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2018/0310886 to Salazar et al. in view of U. S. Publication No. 20134/0318714 to Yu et al.
Regarding Claims 4, 5, 10, and 11, Salazar teaches all of the above claimed limitations but does not expressly teach that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]. 
Yu teaches that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K] (para 0035 teaches Perspex acrylic material [same as defined in the specification of the instant application], which is transparent and has an expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Salazar with a setup such that that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K], as taught by Yu, since such a setup would result in easy positioning of the frame, since it’s transparent, and can be easily maneuvered to the correct desired location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793